Attachment:
The phrase “wherein a portion of the exterior sidewall of one of the plurality of cutting elements touches a portion of the exterior sidewall of an adjacent one of the plurality of cutting elements and wherein an interstitial gap is located between one of the plurality of the cutting elements and an adjacent one of the plurality of the cutting elements” in claim 1 changes the scope of the claim 1; therefore, claim 1  presents possible new issues that require further search and consideration since claim 1 is not obviously allowable over prior art. 
Gueroult  does not teach “wherein a portion of the exterior sidewall of one of the plurality of cutting elements touches a portion of the exterior sidewall of an adjacent one of the plurality of cutting elements and wherein an interstitial gap is located between one of the plurality of the cutting elements and an adjacent one of the plurality of the cutting elements.”  Further search and reconsideration are required to see if there is any reference that can combine with Gueroult to overcome this limitation.
The combination of Schneider, Funabashi, and Burgess does not teach “wherein an interstitial gap is located between one of the plurality of the cutting elements and an adjacent one of the plurality of the cutting elements.” Further search and reconsideration are required to see if there is any reference that can combine with the combination of Schneider, Funabashi, and Burgess to overcome this limitation.
Regarding Applicant’s argument with respect to claims 14 and 15, the language of claims 14 and 15 reads on a square or rectangular cutting element sharing edges four other square or rectangular cutting elements.  The limitation “wherein an interstitial gap is located between one of the plurality of the cutting elements and an adjacent one of the plurality of the cutting elements” overcomes Burgess in which requires further search and consideration.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/           Examiner, Art Unit 3724